DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 6-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. With regards to the amended claim 1, examiner acknowledges that the disclosure of Nelson (US-6557911-B2) is ambiguous as to whether the spring is fixable to the abutment of the housing. However, in light of the additional references of record showing the general state of the art, applicant’s argument that Nelson exemplifies the conventional configuration is persuasive. Furthermore, applicant’s amendment to claim 1 detailing the conditions under which the mechanism is driven by the motor and/or the return spring is not disclosed by Nelson, nor would it be an obvious modification taught by any previously cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7438330-B2: A related motor vehicle locking system.
US-7152890-B2: A related motor vehicle locking system.
US-8448999-B2: A related motor vehicle locking system.
US-20020167177-A1: A related motor vehicle locking system.
US-20050093685-A1: A related motor vehicle locking system. 
US-9863169-B2: A related motor vehicle locking system.
US-10745944-B2: A related motor vehicle locking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675